Citation Nr: 0717395	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-40 063	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  

3.  Entitlement to an initial rating higher than 50 percent 
for Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut - 
which granted the veteran's claim for service connection for 
PTSD and assigned an initial 30 percent rating retroactively 
effective from November 22, 2004.  However, the RO denied his 
claims for service connection for residuals of injuries to 
his right eye and left knee.  He appealed for a higher 
initial rating for his PTSD and to establish service 
connection for the residual right eye and left knee 
disorders.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In a November 2005 decision during the pendency of the 
appeal, a decision review officer (DRO) at the RO granted a 
higher rating for the PTSD - increasing the rating from 30 
to 50 percent with the same retroactive effective date.  The 
veteran has since continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating unless he expressly indicates otherwise).  He also has 
continued to appeal for service connection for the residuals 
of his right eye and left knee injuries.

As support for his claims, the veteran and his wife testified 
at a videoconference hearing before the Board in August 2006.  

The claims must be further developed before being decided on 
appeal.  So the Board is remanding them to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

During his videoconference hearing, the veteran testified 
that he had received recent treatment or examination for his 
disabilities - including at the Newington VA Medical Center 
(VAMC), and also that the manifestations of his PTSD had 
worsened since his May 2005 VA compensation examination.  He 
also mentioned receiving recent treatment from a private 
doctor.  The most recent treatment records for his various 
disabilities are dated in October 2004.  VA's duty to assist 
requires that his more recent treatment records be obtained.  
38 C.F.R. § 3.159(c)(1), (2) (2006).  He also needs to be 
reexamined to assess the current severity of his PTSD.  
38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  See, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).

Also during his videoconference hearing, the veteran 
maintained that he had received the Purple Heart Medal for 
injuries sustained in combat, even though some records in his 
claims file (and apparently relied on by the RO) did not 
reflect this.  And immediately after the hearing, he 
submitted this documentation - a copy of his DD Form 214 
showing this designation.  He waived his right to have this 
evidence initially considered by the RO, although that may 
not have been necessary since it is a military personnel 
record.  See 38 C.F.R. §§ 20.800, 20.1304(c).  In any event, 
receipt of the Purple Heart Medal is not only prima fascia 
evidence of the veteran's combat service, see VAOPGCPREC 12-
99 (October 18, 1999), but also entitles him to certain 
presumptions and a lesser burden of proof in establishing he 
sustained the injuries in question during service to his 
right eye and left knee.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  There still, however, must be medical 
evidence linking any current disability involving his right 
eye and left knee to that purported trauma in service.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188 (1999).  A medical opinion is needed 
to assist in making this determination.  38 U.S.C.A. 
§ 5103A(d).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ask the veteran to furnish the names 
and addresses of all health care 
providers, VA or private, who have treated 
or examined him for any of the claimed 
disabilities since 2004, as well as the 
approximate dates of such treatment or 
examination.  After obtaining any needed 
signed releases, request copies of the 
records of all treatment or examination he 
identifies.  

2.  Schedule the veteran for 
ophthalmologic, orthopedic, and 
psychiatric examinations.  The claims 
file, including a complete copy of this 
remand, must be reviewed by the examiners 
for the veteran's pertinent medical and 
other history.  The psychiatric examiner's 
report should set forth in detail all 
current symptoms and clinical findings 
regarding the veteran's PTSD and should 
comment on the social and occupational 
impairment due to those manifestations.  
The orthopedic examiner should describe 
all symptoms, clinical findings, and 
diagnosis of any current left knee 
disorder and should indicate whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
left knee disorder is related to the 
left knee symptoms noted during service in 
1970.  The ophthalmologic examiner should 
describe all symptoms and clinical 
findings and should indicate whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
right eye disorder is related to the 
veteran's claimed injury to that eye in 
service.  All opinions should be supported 
by adequate rationale.  

3.  Then readjudicate these claims in 
light of any additional evidence obtained.  
If they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the file to the 
Board for further appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



